Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Steven Chen on 08/16/2021.
The application has been amended as follows: 
(Currently Amended) A method of estimating a distance from a device to a signal source using a deep learning system, the method comprising:
receiving an audio signal, produced by a microphone of the device, that is responsive to sound from the signal source whose distance from the device is to be estimated;
processing the audio signal to estimate a direct component of the sound from the signal source, and a reverberant component of the sound from the signal source;
extracting signal characteristics of the direct component and the reverberant component;
detecting whether the audio signal includes an active speech signal or a pause in the active speech signal; 
estimating, by the deep learning system, the distance of the signal source from the device based on the extracted signal characteristics of the direct component and the reverberant component during a duration of the active speech signal; 
suspending the estimating of the distance responsive to the pause detected in the active speech signal;
counting an interval of the pause until the active speech signal resumes; and 
resuming the estimating of the distance when the interval of the pause is less than a maximum interval.


Similar amendments are proposed for claims 11 and 19:
11.       (Currently Amended) A system configured to learn and estimate a distance from a device to a signal source comprising:
a processor; and 
a memory coupled to the processor to store instructions, which when executed by the processor, cause the processor to:
receive an audio signal, produced by a microphone of the device, that is responsive to sound from the signal source whose distance from the device is to be estimated;
process the audio signal to estimate a direct component of the sound from the signal source and a reverberant component of the sound from the signal source;
extract signal characteristics of the direct component and the reverberant component; 
detect whether the audio signal includes an active speech signal or a pause in the active speech signal; 
estimate the distance of the signal source from the device based on the audio signal being detected as the active speech signal, and the extracted signal characteristics of the direct component and the reverberant component based on a learned mapping between an audio signal received by the microphone of the device from a training signal source and a learned distance from the device to the training signal source;

suspend estimating the distance responsive to the pause detected in the active speech signal;

count an interval of the pause until the active speech signal resumes; and 

resume estimating the distance when the interval of the pause is less than a maximum interval.

19.       (Currently Amended) A non-transitory computer-readable medium having instructions stored therein, which when executed by a processor, cause the processor to perform operations, the operations comprising:

processing the audio signal to estimate a direct component of the sound from the signal source and a reverberant component of the sound from the signal source;
extracting signal characteristics of the direct component and the reverberant component; 
detecting whether the audio signal includes an active speech signal or a pause in the active speech signal; 
estimating the distance of the signal source from the device based on the audio signal being detected as the active speech signal, and the extracted signal characteristics of the direct component and the reverberant component based on a learned mapping between an audio signal received by the microphone of the device from a training signal source and a learned distance from the device to the training signal source; 

suspending estimating the distance during the pause detected in the active speech signal; 

counting an interval of the pause until the active speech signal resumes; and 

resuming estimating the distance when the interval of the pause is less than a maximum interval.


Allowable Subject Matter
Claims 1-6, 8-15, and 17-20 are allowed.
The prior art of record alone or in combination failed to teach, for Claims 1, 11, and 19, “detect whether the audio signal is includes an active speech signal or a pause in the active speech signal; and estimate the distance of the signal source from the device based on the audio signal being detected as the active speech signal, and the extracted signal characteristics of the direct component and the reverberant component based on a learned mapping between an audio signal received by the microphone of the device from a training signal source and a learned distance from the device to the training signal source; suspend estimating the distance responsive to the pause detected in the active speech signal; count an interval of the pause until the active speech signal resumes; and resume estimating the distance when the interval of the pause is less than a maximum interval.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of record Tan et al. (US 2016/0088160 A1) teach: [0042] The proposed method 200 is based on using the energy level (i.e., the energy of the speech) in the audio signals to continuously determine at least one dynamic silence threshold. The dynamic silence threshold is then used to quantize the comparison windows of the audio signals to non -speech or silence values and non -silence or sound values in order to generate the silence signatures. The method takes in consideration the surrounding environment or location of every participant or device (i.e., the recorded speech and the ambient noise level) and adjusts the dynamic threshold based on these characteristics.  
The prior art of record Doi (US 2007/0061152 A1) teach: (Claim 3) The speech dialogue translation apparatus according to claim 1, wherein the translation decision unit determines whether a silence period of the user has exceeded a predetermined time length, and upon determination that the silence period has exceeded the predetermined time length, determines that the recognition result stored in the source language storage unit before a start of the silence period is translated as one unit.
The prior art of record Pedruzzi et al.(US 10878835 B1) teach: (Abstract) Techniques for reducing the time used to output audio or video include increasing the output rate for portions of the content to reduce the time needed for a user to consume the content. Audio data is analyzed to determine portions that are silent and portions that include speech, such as by determining amplitude and other signal characteristics. Portions that include speech are analyzed to determine an initial rate of speech associated with each portion. Speech characteristics of the portions, such as language, volume, and pitch are used to determine a target maximum comprehensible rate of speech for a user. When audio output is generated, the portions that represent speech are each output at a rate that results in the speech being presented within a threshold of the target rate. The portions that represent silence may be removed, shortened, or output at a faster rate than the portions that represent speech.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-5878.  The examiner can normally be reached on Monday -Friday, EST (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMMAD K ISLAM/ Primary Examiner, Art Unit 2656